 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                             DISTRICT OF NEVADA
 9
10   BARTECH SYSTEMS INTERNAITONAL,
     INC.,                                                       Case No.: 2:15-cv-02422-MMD-NJK
11
                 Plaintiff(s),                                                ORDER
12                                                                         (Docket No. 500)
     v.
13
     MOBILE SIMPLE SOLUTIONS, INC., et
14   al.,
15               Defendant(s).
16              Pending before the Court is Plaintiff’s motion to seal portions of its motion for leave to file
17 a third amended complaint. Docket Nos. 500, 501, 502.
18         I.      STANDARDS OVERVIEW
19              The Ninth Circuit has held that there is a strong presumption of public access to judicial
20 files and records. See Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
21 2006). A party seeking to file documents under seal bears the burden of overcoming that
22 presumption.         Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting
23 Kamakana, 447 F.3d at 1178). A party seeking to maintain the confidentiality of documents must
24 meet the “compelling reasons” standard. See Kamakana, 447 F.3d at 1178 (quoting Foltz v. State
25 Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003); see also Center for Auto Safety v.
26 Chrysler Group, LLC, 809 F.3d 1092, 1102.
27 . . .
28 . . .

                                                          1
 1     II.        ANALYSIS
 2            Plaintiff cites two reasons for filing a redacted version of the motion for leave to file a third
 3 amended complaint. First, Plaintiff submits that the contract at issue was marked confidential
 4 under the parties’ stipulated protective order. Docket No. 500 at 4. Second, Plaintiff submits that
 5 the proposed redactions protect trade secrets.
 6            The fact that a court has entered a blanket stipulated protective order, and that a party has
 7 designated a document as confidential pursuant to that protective order, does not, standing alone,
 8 establish sufficient grounds to seal a filed document. See Foltz, 331 F.3d at 1133; see also
 9 Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
10            Further, Plaintiff seeks to protect Defendant GEM’s contract and, potential trade-secrets
11 with the proposed redactions. Docket No. 500 at 4. Defendant, however, has not provided the
12 Court with any justification for the redaction, much less a compelling justification. See Docket.
13            To the extent that Defendant GEM believes the documents meet the relevant standard for
14 sealing, it must file a response that includes a declaration in support of the requested redactions.
15 If Defendant fails to file such a response, or the response fails to make the proper showing, the
16 Court will order the document filed on the public record.
17     III.       CONCLUSION
18            For the reasons discussed above, the Court hereby DEFERS ruling on Plaintiff’s motion
19 to seal. Given that the motion includes material which for which the sealing is sought, the Court
20 INSTRUCTS the Clerk’s Office to maintain Docket No. 501 under seal until the Court rules on
21 the motion to seal. Any response from Defendant GEM shall be filed no later than October 9,
22 2018.
23            IT IS SO ORDERED.
24            Dated: October 2, 2018
25                                                                    ______________________________
                                                                      Nancy J. Koppe
26                                                                    United States Magistrate Judge
27
28

                                                         2
